Citation Nr: 0713957	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-43 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
relevant part, granted service connection for PTSD and 
assigned a 50 percent rating, effective April 22, 2003.  

A motion to advance this case on the Board's docket was 
granted by the Board on May 3, 2007.  38 U.S.C.A. § 7107; 38 
C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The veteran's PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for PTSD have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an April 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, including the need to 
submit evidence showing the current symptomatology for his 
claimed condition, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence that pertains 
to the claim.  

Additionally, the information and evidence that have been 
associated with the claims file includes the veteran's 
service medical records, post service medical records, VA 
outpatient treatment reports, and VA examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, Dingess, supra; Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
appellant's claim for an increase rating, any question as to 
an appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The veteran served on active duty from January 1951 to 
November 1952.  In April 2003, he filed a claim for service 
connection for PTSD.  Service connection for PTSD was 
granted, and the veteran disagreed with the initial 50 
percent rating assigned.  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where, as in the present case, the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

The veteran's service-connected PTSD is currently rated 50 
percent disabling under the provisions of Diagnostic Code 
9411 of the Schedule for Rating Disabilities, 38 C.F.R. § 
4.130 (2006).  The regulations are cited, in pertinent part, 
below:  

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

Global Assessment of Functioning (GAF) Scores are a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF score between 51 
and 60 means that the veteran has either moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  While the Rating Schedule does indicate that 
the rating agency must be familiar with the DSM IV, it does 
not assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2006).  Rather, GAF scores are but one 
factor to be considered in conjunction with all the other 
evidence of record.  

The veteran contends that he is entitled to a higher rating 
for his service-connected PTSD.  However, after careful 
consideration of all procurable and assembled data, the Board 
finds that the current clinical evidence does not reveal a 
disability picture that warrants a rating in excess of 50 
percent at any time during the appeal period.  

Upon VA examination in June 2003, the examiner concluded that 
the veteran's PTSD was moderate.  The veteran experienced 
severe sleep difficulties, depression, a loss of interest in 
activities he enjoyed, and intrusive memories and flashbacks 
of his traumatic experiences.  He also reported difficulty 
concentrating, forgetfulness, extreme irritability, including 
bouts of road rage, as well as a strained relationship with 
his wife.  However, the evidence does not reflect 
occupational and social impairment with deficiencies in most 
areas due to suicidal ideation, obsessional rituals which 
interfere with routine activities, illogical speech, or near-
continuous panic or depression; a neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.  In fact, the veteran 
reported that he had close relationships with his children 
and grandchildren, and he maintained several friendships.  
Moreover, although his relationship with his wife was 
strained, he remained married and sought treatment in order 
to improve their relationship.  He did not engage in 
obsessional rituals which interfered with routine activities, 
his rate and flow of speech was normal and there was no 
evidence of a thought disorder.  There was also no evidence 
of psychomotor abnormalities, delusions, or other 
inappropriate behaviour.  The examiner noted that the veteran 
maintained his hygiene and was able to attend to other basic 
activities of daily living.  He did not experience near-
continuous panic - rather, the veteran reported experiencing 
panic attacks only four to five times per week and the 
attacks were noted to be mild in nature.  His affect was full 
and his mood was euthymic.  

The Board acknowledges that the veteran experienced impaired 
impulse control as evidenced by his road rage incidents and 
he admitted to passive suicidal ideation.  However, there was 
no evidence of suicidal intent or plan, or any periods of 
violence.  Moreover, the assigned GAF score of 55 suggests 
such symptoms were not significantly problematic.  As noted 
above, a GAF score of between 51 and 60 indicates only 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Consequently, those two 
reported symptoms, when considered in conjunction with the 
other findings, are insufficient upon which to grant an 
increased 70 percent rating; and the Board finds that the 
overall disability picture that results from the veteran's 
PTSD symptoms is consistent with the criteria required for a 
50 percent rating.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An initial rating in excess of 50 percent for PTSD is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


